Name: Commission Regulation (EEC) No 3527/82 of 23 December 1982 amending Regulation (EEC) No 427/81 authorizing Greece to suspend the entire customs duties applicable on imports of beef and veal products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 369/26 Official Journal of the European Communities 29 . 12 . 82 COMMISSION REGULATION (EEC) No 3527/82 of 23 December 1982 amending Regulation (EEC) No 427/81 authorizing Greece to suspend the entire customs duties applicable on imports of beef and veal products whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 64 (4) (a) thereof, Whereas Commission Regulation (EEC) No 427/81 ('), as amended by Regulation (EEC) No 2921 /82 (2), authorized Greece to suspend the entire customs duties applicable on beef and veal products from other Member States until 31 December 1982 ; whereas the situation on the beef and veal market in Greece is still one of heavy demand and high prices ; whereas, in consequence, the authorization which was initially limited to 31 December 1982 should be extended until 31 January 1983 ; In Article 1 of Regulation (EEC) No 427/81 , the date '31 December 1982' is hereby replaced by '31 January 1983 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 47, 20 . 2 . 1981 , p . 20 . (2) OJ No L 304, 30 . 10 . 1982, p . 61 .